DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 18-23 are directed to allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-4, 9-15, and 24-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 2 April 2021, Farhang Amini requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 61060 the required fee of $ 100.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or 

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1. (Currently Amended) A modified plant or seed, wherein the modified plant or seed comprises a mutated pic30 gene, wherein the mutated pic30 gene comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3; and wherein the modified plant or seed is resistant to at least one herbicide. 

Claim 2. (Currently Amended) The modified plant or seed of claim 1, wherein the modified plant or seed is a dicot selected from the group consisting of soybean, lettuce, tomato, potato, legumes, peas, beans, lentils, peanuts, and cotton

Claims 3. (Currently Amended) The modified plant or seed of claim 1, wherein the mutated gene is 

Claim 4. (Cancelled) 
Claims 9-14. (Cancelled)
pic30 gene, wherein the mutated pic30 gene comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3, and wherein the modified plant or seed is resistant to the at least one herbicide and one or more sources of environmental stress. 

	Claim 24. (Currently Amended) A method of developing a modified plant or seed that is resistant to at least one herbicide, wherein the method comprises: introducing a mutated pic30 gene into a plant  or plant cell, wherein the mutated pic30 gene is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3, and optionally collecting seeds that comprise the mutated pic30 gene from said plant. 

	Claim 25. (Currently Amended) The method of claim 24, wherein the introducing comprises transforming the plant or plant cell with the mutated pic30 gene. 

	Claim 26. (Currently Amended). The method of claim 25, wherein the transforming occurs by a method selected from the group consisting of 

	Claim 32. (Currently Amended) The method of claim 16, wherein the modified plant or seed expresses a mutated PIC30 protein, wherein the mutated PIC30 protein comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6. 

Claims 1-3, 15-16, and 18-32 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ashley K Buran/Primary Examiner, Art Unit 1662